DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed 06/01/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bochenko et al. (US 2019/0262231) in view of Frenette et al. (US 2004/0186437, art of record).
Regarding claim 21, Bochenko teaches a method of manufacturing a pre-filled syringe ([0052]), the method comprising the steps of: providing a manufacturing line, the manufacturing line having a dispensing apparatus (filling apparatus); providing a consumable substance (medicine), the consumable substance being identifiable by a first machine-readable code (medicine ID code) that is encoded with first data; loading the consumable substance into the dispensing apparatus; scanning the first machine-readable code; introducing a syringe ([0009]) into the manufacturing line, the syringe having barrel and a plunger and a second machine-readable code (an optical identifier [0018]) indelibly placed thereon ([0009]), wherein the second machine-readable code is encoded with second data; scanning the second machine-readable code through the barrel; comparing the data of the first machine-readable code to the data of the second machine-readable code; and filling the syringe with the consumable substance if at least a predetermined portion of the first data matches at least a predetermined portion of the second data (fig. 9, [0113] and [0114]).

However, Frenette teaches a syringe comprising a transparent barrel ([0039]); a plunger ([0040]), the plunger having a shaft having a barcode (110) indelibly placed thereon (fig. 13).
In view of Frenette’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bochenko by incorporating the teaching of Frenette in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of positioning and arranging the barcode to be printed on the syringe.
	Regarding claim 22, Bochenko as modified by Frenette teaches all subject matter claimed as applied above.  Bochenko further teaches wherein the second machine-readable code is laser etched onto the shaft of the plunger ([0033] and [0093]).  
	Regarding claims 23 and 24, Bochenko as modified by Frenette teaches all subject matter claimed as applied above.  Bochenko and Frenette further teach wherein the second data is related to the properties of the consumable substance to be received within the syringe and further limitations as claimed (Bochenko: [0018] and [0044].  Frenette: [0063] and [0066]).
	Regarding claims 25 and 26, Bochenko as modified by Frenette teaches all subject matter claimed as applied above.  Both Bochenko and Frenette further teach wherein the second data comprises encoded information related to the syringe and further limitations as claimed (Bochenko: [0018] and [0044].  Frenette: [0063]).

	Regarding claims 30 and 31, Bochenko as modified by Frenette teaches all subject matter claimed as applied above.  Bochenko further teaches wherein each of the first and second machine-readable codes is one-dimensional machine-readable code or two-dimensional machine-readable code ([0050]).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bochenko as modified by Frenette as applied to claim 31 above, and further in view of Watanabe et al. (US 2012/0323176).
Regarding claim 32, Bochenko as modified by Frenette teaches all subject matter claimed as applied above except for a quick response code.
However, Watanabe teaches a quick response code (QR code) printed on a syringe ([0115] and [0125]).
In view of Watanabe’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bochenko and Frenette by incorporating the teaching as taught by Watanabe in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of using an alternative and well-known type of barcode for the syringe.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/01/2021, with respect to the rejection(s) of claim(s) 21-32 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bochenko, Frenette and Watanabe.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Bell (US 2015/0005934) and Wagner (US 2009/0138122) are cited because they are related to method of medication verification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TUYEN K VO/Primary Examiner, Art Unit 2887